Moyer, C.J.,
dissenting.
{¶ 10} I respectfully dissent from the sanction imposed on respondent by the majority because I believe that the facts and circumstances of this case warrant the imposition of an actual suspension.
Adam R. Rinehart, Bruce A. Campbell, and Jill M. Snitcher McQuain, for relator.
William Michael Shay, pro se.
{¶ 11} Respondent’s neglect of the administration of two estates had adverse consequences for his clients and others. His mishandling of the Hensley estate resulted in the accrual of a $1,100 water bill as a debt of the estate, a reduction in the value of the assets of the estate, and unnecessary inconvenience to the beneficiaries of the estate. Respondent’s failure to expeditiously administer the Hastie estate caused the family members of the decedent additional emotional distress.
{¶ 12} Moreover, this is not respondent’s first disciplinary infraction. He was previously suspended for failure to comply with CLE requirements.
{¶ 13} For the foregoing reasons, I would impose a six-month suspension on respondent and order him to refund the $350 paid to him in the Hensley matter and to pay all costs assessed against him in this matter.
O’Connor and Lanzinger, JJ., concur in the foregoing dissenting opinion.